Title: To Thomas Jefferson from Henry Dearborn, 14 April 1804
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir 
            Washington April 14th. 1804
          
          I have been duly honoured with your letter of the 8th. inst. and have presented a copy to each of the heads of Departments.—I think there can be no doubt of the propriety of directing the commanding Officers of the respective posts in uper Louisiana to remove any persons who have set down on lands without titles since the twentieth of Decemr. last, and to prevent by all the means they respectively possess any new settlements or surveys, except under titles derived from actual settlers, legally obtained previous to the cession from Spain to France.—I have doubtes as to the propriety of vesting any considerable discretionery powers to the present commanding Officers, for removing any actual settlers except in very clear & indisputable cases. when the Militia Districts as contemplated by the Act of Congress shall have been designated and the commandants appointed, more ample powers may be confided to them, than may be expedient to vest in the present commanders, and in the meantime new settlements may be prevented.—
          
          Genl. Daniel Smith with Col Meigs have been appointed for holding a conference or Treaty with the Cherokees in conformity to your directions, and they are to hold the Treaty at such time & place as will in their opinnion be most expedient.
          With respectfull consideration I am Sir Your Obedt. Servt.
          
            H. Dearborn
          
          
            P.S. I am happy to find from Mr. Brigs & Mr. Williams who have arrived here from New Orleans, that Govr. Claiborn is very popular at New Orlians except with Mr. Clark & a very few warm high toned men, and that his genl. conduct has been discreet and firm, as well as accommodating & pleasing.
          
          
            H. D—
          
        